Title: General Orders, 24 January 1782
From: Washington, George
To: 


                  
                      Jany 24th 1782
                  
                  The Honorable the Congress have been pleased to pass the following Resolve.
                  By the United States in Congress assembled January 24. 1782.
                  The proceedings of a General Court Martial upon Major General Howe being read.
                  "Resolved that the sentence of the General Court Martial Acquitting Major General Howe with the highest honor of the charges exhibited against him be and hereby is Confirmed.
                  The General Court Martial whereof Major General the Baron de Steuben is President is dissolved and another ordered to assemble for the Tryal of Colonel Brodhead of the first Pennsylvania Regiment of which Colonel Lewis Nichola of the Corps of Invalids is appointed President—Lieutenant Colonel Wiebert and Major De Bratem of the Corps of Engineers, Major Olney of the Rhode Island regiment Captain Liebert of General Hazens regiment, Captain McConnell of the 4th regt of Artillery, Captain Humphreys of the Pennsylvania Infantry with Three Captains from the Rhode Island Regiment and three Captains from the Corps of Invalids are appointed Members.
                  The Court will assemble at the Barracks on saturday at 10 oClock A.M.—All evidences and persons concerned are requested to attend—Captain N. White is appointed Judge Advocate—An orderly serjeant from the Rhode Island Regiment to attend the Court daily during their Setting.
               